DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-18 filed on 08/07/2020 are pending and under consideration.

Priority
	The examiner notes the instant application claims priority to provisional 62/884,498 filed on 08/08/2019.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.

Specification
The use of terms, e.g., Illumina on page 25, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Interpretation
	Claim 13 recites “the wash step occurs before adding linkers to the sample”. Therefore, the claim will be interpreted as a washing step occurring at any point before introducing linkers, e.g., before or after the Cas endonuclease complexes are added to the sample, or before or after the exonuclease is added to the sample or during an intermediate step within the previously stated steps.
	Claim 17 recites “tiling” without any further limitation or explicit definition in the specification to the term. Therefore, “tiling” will be defined as a plurality of Cas endonuclease complex being attached to the same target or a single Cas endonuclease being attached to a plurality of target nucleic acids.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the at least one protected nucleic acid" in line 1. There is insufficient antecedent basis for this limitation in the claim as “at least one protected nucleic acid” was not recited in claim 1.
Claim 6 recites “a first Cas endonuclease complex and a second Cas endonuclease complex are different”. While claim 1 recites at least two Cas endonuclease complexes, the recitation of claim 6 is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-11, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shuber (US 20180356410 A1; filed on Jun. 13, 2017) as evidenced by Carpenter (WO 2016100955 A2; published June 23 2016 and cited on the 03/19/2021 IDS).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
	Regarding claims 1 and 2, Shuber teaches a method of detecting nucleic acid targets by Cas-guide RNA protection using at least two Cas endonuclease complexes. See Figures 1, 2, 3, 6 and 8, paragraphs [0005]-[0007], [0011] and [0034] and claims 1, 6, 14, and 17.
	Shuber teaches digesting unprotected nucleic acids using exonuclease. See Figures 1, 3, 6,  and 8, paragraphs [0006], [0011] and [0036] and claims 1 and 14. While Shuber does not explicitly teach deactivating the exonuclease after digestion of unprotected nucleic acids, an artisan of ordinary skill would have deactivated or removed the exonuclease in reactions enriching nucleic acid targets as evidenced by Carpenter. Carpenter teaches methods of enrichment of nucleic acid targets using Cas endonuclease complexes and exonuclease digestion with subsequent deactivation, see Example 6 paragraph [0252].
	Shuber teaches linkers (i.e., adaptors) comprising primer sites or sequencing linkers added to the ends of the protected targets. See paragraph [0039].
	Regarding claim 5, Shuber teaches using the Cas endonuclease complexes to protect the nucleic acid target, therefore, reading on at least one protected nucleic acid comprises the target. See Figure 3 and paragraphs [0032]-[0036].
	Regarding claims 6-8, Shuber teaches using Cas endonuclease complexes to target different locations on the target nucleic acid; the Cas endonuclease complexes comprise a first Cas9-gRNA complex and a second Cas9-gRNA complex. See Figure 3 and paragraphs [0005] and [0006] and claim 14.
	Shuber further teaches one or both of the Cas9 proteins corresponding to the complexes can be catalytically inactive. See paragraph [0034].
Regarding claims 9-10, Shuber teaches the detection step can include spectrophotometry, sequencing, and fluorescent probe hybridization. See paragraphs [0012], [0016], and [0036], and claims 1, 6, 14 and 17. 
	Regarding claim 11, Shuber teaches using qPCR amplification. See paragraph [0040]. Shuber does not explicitly teach using qPCR for detection, however, since the reference teaches using qPCR for quantification, it will inherently comprise the step of detection since qPCR requires detection of specific targets prior to quantification.
	Regarding claims 14 and 15, Shuber teaches analyzing samples of maternal serum (e.g., for fetal DNA) or a liquid biopsy (e.g., for ctDNA). See paragraphs [0011], [0042] and [0057] and claims 3, and 9-11.
	Regarding claim 18, Shuber teaches adding the linkers is achieved via ligation. See paragraph [0039].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
	For clarity purposes, the following rejections are outlined below:
	Rejection 1
Claims 1-3, 5-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Church (US 20190112599 A1; filed Apr. 13, 2016) in view of Carpenter (WO 2016100955 A2; published June 23 2016 and cited on the 03/19/2021 IDS).
Regarding claims 1 and 2, Church teaches a method of detection and preparing sequencing library of target nucleic acid regions comprising using Cas9-gRNA complex pairs for targeting regions of interest in a target nucleic acid; performing fragmentation via Cas9 cleavage at sites outside the target region, leaving Cas9-gRNA-target region complexes; removing the Cas9-gRNA complex pairs; adding sequencing adaptors to the ends of the target regions; and detecting the genomic sequence. See Figure 1B, paragraphs [0012] and [0021]-[0024], and Examples 1-3.
Regarding claims 3 and 5, Church teaches using at least three Cas9-gRNA complex pairs corresponding to at least three target regions in the target nucleic acid. See Fig. 1B and Examples 1-3.
Regarding claims 6-8, Church teaches the Cas9-gRNA complexes can comprise different gRNA sequences corresponding to different complementary sites on the target nucleic acid and partially or fully nuclease-null Cas9 domains, rendering the endonucleases catalytically inactive. See paragraphs [0035]-[0038] and Examples 1-3.
Regarding claims 9-11, Church teaches detecting the genomic sequence by performing PCR amplification and sequencing. See paragraphs [0023] and [0024] and Example 1.
Regarding claims 14-16, Church teaches the target nucleic acid sequence includes any nucleic acid sequence and can originate from mammalian genomic DNA, human genomic DNA (e.g., via a biopsy), mitochondrial DNA, plasmid DNA, bacterial and viral DNA, exogenous DNA or cellular RNA. See paragraphs [0021] and [0047] and Examples 1-3.
Regarding claim 17, Church teaches using the plurality of Cas9-gRNA complex pairs for a single target nucleic acid, therefore, the reference teaches tiling the Cas9-gRNA complex pairs to the target nucleic acid. See Fig. 1B.
Regarding claim 18, Church teaches adding the sequencing adapters via ligation. See Figure 1B
With respect to Claims 1-3, 5-11 and 14-18, Church falls silent to teach using exonuclease to digest the unprotected fragments (i.e., those not occupied by Cas9-gRNA complex pairs) followed by exonuclease deactivation after at least a portion of those fragments have been degraded.
Carpenter teaches methods of enrichment of nucleic acid targets using Cas endonuclease complexes and exonucleases for digestion followed by deactivating the exonuclease. In one aspect, Carpenter utilizes exonucleases as a step prior to amplification. See paragraph [0012] and Example 6 paragraph [0252]. Carpenter teaches various examples of using exonuclease for enriching target sequences prior to PCR amplification or sequencing. See paragraphs [0194]-[0198].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Church with the teachings of Carpenter to selectively degrade subsequent to fragmentation yet prior to denaturation at least a portion of those fragments unbound by the Cas9-gRNA complex pairs. One would be motivated to make the suggested modification to perform size-exclusion of target nucleic acids as suggested by Carpenter, see paragraph [0012], and minimize the interaction between fragments not of interest and other molecules within the sample (e.g., unintentional hybridization between the fragments not of interest and the target regions).

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Church (US 20190112599 A1; filed Apr. 13, 2016) in view of Carpenter (WO 2016100955 A2; published June 23 2016 and cited on the 03/19/2021 IDS) as discussed in claim 1 above, and further in view of Solstad (WO 2016026574 A1).
Teachings of Church and Carpenter as applicable to claims 1-3, 5-11 and 14-18 have been described in the obviousness rejection above.
While Church and Carpenter render claim 1 obvious as discussed above, claims 1 and 4 are rendered obvious in view of Carpenter, Church and Solstad.
Regarding claims 1 and 4, Church falls silent to teach (1) using exonuclease as discussed above and (2) where only a portion of the unprotected nucleic acids (i.e., unbound Cas9-gRNA nucleic acid fragments) are digested.
Carpenter teaches using exonucleases for digestion followed by deactivating the exonuclease as discussed above. See Example 6 paragraph [0252].
Solstad teaches methods of selectively cleaving nucleic acids using exonuclease conditions suitable to digest at least a portion of DNA present in a sample. Solstad utilizes these methods and conditions to remove excess nucleic acid molecules. See paragraph spanning pages 14-15. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Church with the teachings of Carpenter as discussed above and the exonuclease conditions taught by Solstad to selectively degrade subsequent to fragmentation yet prior to denaturation a portion of those fragments unbound by the Cas9-gRNA complex pairs. One would be motivated to make the suggested modification to minimize the interaction between fragments not of interest and other molecules within the sample (e.g., unintentional hybridization between the fragments not of interest and the target regions) and the amount of DNA reduced improves the quality of the sample for nucleic acid sequence analysis reactions as suggested by Solstad, see page 15 paragraph 2.

Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Church (US 20190112599 A1; filed Apr. 13, 2016) in view of Carpenter (WO 2016100955 A2; published June 23 2016 and cited on the 03/19/2021 IDS) as discussed in claim 1 above, and further in view of ZHU (US 20180044659 A1).
Teachings of Church and Carpenter as applicable to claims 1-3, 5-11 and 14-18 have been described in the obviousness rejection above.
While Church and Carpenter render claim 1 obvious as discussed above, claims 1, 12 and 13 are rendered obvious in view of Carpenter, Church and ZHU.
Regarding claims 1, 12 and 13, Church falls silent to teach (1) using exonuclease as discussed above and (2) performing a washing step before ligating adapters to the target regions.
Carpenter teaches using exonucleases for digestion followed by deactivating the exonuclease as discussed above. See Example 6 paragraph [0252].
ZHU teaches methods of fragmenting target nucleic acids using Cas9-gRNA complexes wherein subsequent to a Cas9 cleavage reaction, the sample experiences a washing step. See paragraph [0216]
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Church with the teachings of Carpenter as discussed above and performing a washing step as taught by ZHU following Cas9 cleavage (i.e., after exonuclease digestion) to remove any digested fragments unbound by the Cas9-gRNA complex pairs. One would be motivated to make the suggested modification to minimize the interaction between fragments not of interest and other molecules within the sample (e.g., unintentional hybridization between the fragments not of interest and the target regions) and to purify the sample from molecules that will influence subsequent amplification and/or sequencing reactions.

Rejection 2
Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shuber (US 20180356410 A1; filed on Jun. 13, 2017) in view of Carpenter (WO 2016100955 A2; published June 23 2016 and cited on the 03/19/2021 IDS).
Regarding claim 1, Shuber teaches a method of detecting nucleic acid targets by Cas-guide RNA protection using at least two Cas endonuclease complexes. See Figures 1, 2, 3, 6 and 8, paragraphs [0005]-[0007], [0011] and [0034] and claims 1, 2, 6, 14, and 17.
	Shuber teaches digesting unprotected nucleic acids using exonuclease to remove nucleic acid regions not of interest. See Figures 1, 3, 6,  and 8, paragraphs [0006], [0011] and [0036] and claims 1 and 14.
Shuber teaches adaptors (i.e., linkers) comprising primer sites or sequencing adaptors can be ligated to the ends of the protected targets. See paragraph [0039].
Shuber falls silent to teach deactivating the exonuclease after digestion.
Carpenter teaches methods of enrichment of nucleic acid targets using Cas endonuclease complexes and exonucleases for digestion followed by deactivating the exonuclease. In one aspect, Carpenter utilizes exonucleases as a step prior to amplification. See paragraph [0020] and Example 6 paragraph [0252]. Carpenter teaches various examples of using exonuclease for enriching target sequences prior to PCR amplification or sequencing. See paragraphs [0194]-[0198].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Shuber to deactivate the exonuclease after digestion as taught by Carpenter. One would be motivated to make the suggested modification as nucleic acids not experiencing digestion can be used for subsequent amplification as suggested by Carpenter, see paragraph [0020], and an artisan in the field would recognize it be appropriate to deactivate a nucleic acid cleaving enzyme after its intended use to maximize product yield by minimizing exonuclease-target 
	Regarding claims 16, Shuber falls silent to teach the sample is a non-human animal sample.
	Carpenter further teaches samples can be human and non-human animal. See paragraphs [0010], [0042], [0043] and [0084]-[0099]. In particular, paragraphs [0086]-[0099] describe various types of samples that can be analyzed by the method described by Carpenter.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Shuber to include the sample of non-human animal taught by Carpenter. One would be motivated to make the suggested modification to optimize the detection method and gene-editing technology to be applicable for a plurality of species, not solely human. The suggested modification would have reasonable expectancy of success as the nucleic acids originating from different species are structurally and functionally equivalent.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shuber (US 20180356410 A1; filed on Jun. 13, 2017) in view of Carpenter (WO 2016100955 A2; published June 23 2016 and cited on the 03/19/2021 IDS) as discussed above in claim 1, and in further view of Solstad (WO 2016026574 A1).
Teachings of Shuber and Carpenter as applied to claim 1 have been describe above in the obviousness rejection.
While Shuber and Carpenter render claim 1 obvious as discussed above, claims 1 and 4 are rendered obvious in view of Carpenter, Shuber and Solstad.
Regarding claims 1 and 4, Shuber falls silent to teach digesting only a portion of the unprotected nucleic acids.

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Shuber to include the exonuclease conditions taught by Solstad to only digest a portion of target (i.e., unprotected) nucleic acids. One would be motivated to make the suggested modification as the amount of DNA reduced improves the quality of the sample for nucleic acid sequence analysis reactions as suggested by Solstad, see page 15 paragraph 2.

Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shuber (US 20180356410 A1; filed on Jun. 13, 2017) in view of Carpenter (WO 2016100955 A2; published June 23 2016 and cited on the 03/19/2021) as discussed above in claim 1, and in further view of Yates (US 20180100147 A1; published Apr. 12, 2018)
Teachings of Shuber and Carpenter as applied to claim 1 have been describe above in the obviousness rejection.
While Shuber and Carpenter render claim 1 obvious as discussed above, claims 1, 12 and 13 are rendered obvious in view of Carpenter, Shuber and Yates.
Regarding claims 1, 12 and 13, Shuber falls silent to teach a washing step being performed before ligating linkers (i.e., adaptors) to the sample.
	Yates teaches methods of using Cas9-gRNA complexes to target nucleic acid sequences for subsequent sequencing and further teaches washing steps before ligating adapters the targets. In another embodiment, Yates teaches exonucleases are used for digestion. See paragraphs [0004], [0189]-[0201] and [0215]-[0219].
.

Claims 1, 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shuber (US 20180356410 A1; filed on Jun. 13, 2017) in view of Carpenter (WO 2016100955 A2; published June 23 2016 and cited on the 03/19/2021 IDS) as discussed above in claim 1, and in further view of Peter (US 20170044592 A1; published Feb. 16, 2017 and cited on the 03/19/2021 IDS).
Teachings of Shuber and Carpenter as applied to claim 1 have been describe above in the obviousness rejection.
While Shuber and Carpenter render claim 1 obvious as discussed above, claims 1, 3 and 17 are rendered obvious in view of Carpenter, Shuber and Peter as discussed below.
Regarding claims 1, 3 and 17, Shuber falls silent to teach (1) more than two Cas endonuclease complexes used to protect the target nucleic acid and (2) tiling a plurality of Cas endonuclease complexes to the target nucleic acid.
	Peter teaches a method of fragmenting genomic DNA using a plurality of Cas9-gRNA complexes comprising a Cas9 protein and a set of at least 10 Cas9-associated gRNAs that are complementary to different, pre-defined, sites in a genome. Peter also teaches adding adapters to the ends of the fragmented DNA. See Abs and paragraphs [0052] and [0055].
.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shuber (US 20180356410 A1; filed on Jun. 13, 2017) in view of Solstad (WO 2016026574 A1).
Teachings of Shuber and Carpenter as applied to claim 1 have been describe above in the obviousness rejection.
While claims 1 and 4 are rendered obvious in view of the rejections discussed above, the claims are also rendered obvious over Shuber in view of Solstad.
Regarding claims 1 and 4, Shuber teaches a method of detecting nucleic acid targets by Cas-guide RNA protection using at least two Cas endonuclease complexes. See Figures 1, 2, 3, 6 and 8, paragraphs [0005]-[0007], [0011] and [0034] and claims 1, 2, 6, 14, and 17.
	Shuber teaches digesting unprotected nucleic acids using exonuclease. See Figures 1, 3, 6,  and 8, paragraphs [0006], [0011] and [0036] and claims 1 and 14. While Shuber does not explicitly teach deactivating the exonuclease after digestion of unprotected nucleic acids, an artisan would readily anticipate exonuclease inactivation to instinctively be implemented into a method that detects nucleic acids by sequencing or polymerase chain reaction to minimize unwanted exonuclease interaction with the target.
Shuber teaches adaptors (i.e., linkers) comprising primer sites or sequencing adaptors can be ligated to the ends of the protected targets. See paragraph [0039].

Solstad teaches methods of selectively cleaving nucleic acids using exonuclease conditions suitable to digest at least a portion of DNA present in a sample. Solstad utilizes these methods and conditions to remove excess nucleic acid molecules. See paragraph spanning pages 14-15.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Shuber to include the exonuclease conditions taught by Solstad for only a portion of target (i.e., unprotected) nucleic acids to be digested and subsequently deactivation. One would be motivated to make the suggested modification as (1) an artisan in the field would recognize it be appropriate to deactivate a nucleic acid cleavage enzyme after performing its intended use to maximize product yield and (2) the amount of DNA reduced improves the quality of the sample for nucleic acid sequence analysis reactions as suggested by Solstad, see page 15 paragraph 2. The suggested modification has reasonable expectancy of success as (1) enzymatic deactivation is commonly practiced in the field and (2) Shuber demonstrates conditions to digest unprotected nucleic acids, therefore, the modification would not drastically alter Shuber’s results.
	
Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shuber (US 20180356410 A1; filed on Jun. 13, 2017) in view of Solstad (WO 2016026574 A1) as discussed above in claim 1, and in further view of Yates (US 20180100147 A1; published Apr. 12, 2018).
Teachings of Shuber and Solstad as applied to claim 1 have been describe above in the obviousness rejection.
While claims 1, 12 and 13 are rendered obvious in view of the rejections discussed above, the claims are rendered obvious over Shuber in view of Solstad and Yates.
Regarding claims 1, 12 and 13, Shuber falls silent to teach a washing step being performed before ligating linkers (i.e., adaptors) to the sample.
	Yates teaches methods of using Cas9-gRNA complexes to target nucleic acid sequences for subsequent sequencing and further teaches washing steps before ligating adapters the targets. In another embodiment, Yates teaches exonucleases are used for digestion. See paragraphs [0004], [0189]-[0201] and [0215]-[0219].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Shuber to include a washing step before the ligation of linkers/adapters/adaptors as taught by Yates, see paragraph [0004]. One would be motivated to make the suggested modification as performing extensive washing step are used to purify the sample of digested or foreign molecules as suggested by Yates, see paragraph [0004]. The suggested modification has reasonable expectancy of success as washing steps to purify a sample is a commonly practiced step in nucleic acid targeting and/or detection.

Claims 1, 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shuber (US 20180356410 A1; filed on Jun. 13, 2017) in view of Solstad (WO 2016026574 A1; published Feb. 25, 2016) as discussed above in claim 1, and in further view of Peter (US 20170044592 A1; cited on the 03/19/2021 IDS).
Teachings of Shuber and Solstad as applied to claim 1 have been describe above in the obviousness rejection.
While claims 1, 3 and 17 are rendered obvious in view of the rejections discussed above, the claims are rendered obvious over Shuber in view of Solstad and Peter.
Regarding claims 1, 3 and 17, Shuber falls silent to teach (1) more than two Cas endonuclease complexes used to protect the target nucleic acid and (2) tiling a plurality of Cas endonuclease complexes to the target nucleic acid.
	Peter teaches a method of fragmenting genomic DNA using a plurality of Cas9-gRNA complexes comprising a Cas9 protein and a set of at least 10 Cas9-associated gRNAs that are complementary to different, pre-defined, sites in a genome. Peter also teaches adding adapters to the ends of the fragmented DNA. See Abs and paragraphs [0052] and [0055].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Shuber to tile the target nucleic acid using a plurality of Cas endonuclease complexes used in method taught by Peter, see paragraph [0052]. One would be motivated to make the suggested modification as one could target a plurality sites of interest on a single nucleic acid sequence as suggested by Peter, see paragraph [0050].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 4-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10081829 B1 in view of Solstad (WO 2016026574 A1; published Feb. 25, 2016) and Shuber (US 20180356410 A1; filed on Jun. 13, 2017).
Regarding claims 4-10, claims 1-18 of ‘829 recite substantially all of the unprotected nucleic acids are digested and the first Cas endonuclease and the second Cas endonuclease complex are different.
‘829 claims 1-18 recite at least one protected nucleic acid comprises the target.

‘829 claims 1-18 recite at least one of the first Cas9 complex and the second Cas9 complex comprises a catalytically inactive Cas9 protein.
‘829 claims 1-18 recite the detecting step comprises one selected from the group consisting of hybridization, spectrophotometry, sequencing, electrophoresis, amplification, fluorescence detection and chromatography.
Regarding claim 1 and 2, claims 1-18 of patent ‘829 recite the steps of a method of detecting a nucleic acid using at least two Cas endonuclease gRNA complexes to protect the target nucleic acid, digesting unprotected nucleic acids with exonuclease and detecting at least one protected nucleic acid.
‘829 does not recite (1) deactivating the exonuclease after at least a portion of the unprotected nucleic acid is digested and (2) adding linkers to the ends of the target nucleic acid.
Solstad teaches conditions for exonuclease inactivation following exonuclease to selectively cleave a portion of target nucleic acids within a sample. See paragraphs spanning pages 14-15.
Shuber teaches adaptors (i.e., linkers) comprising primer sites or sequencing adaptors can be ligated to the ends of the targets. See paragraph [0039].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of ‘829 to (1) deactivate the exonuclease after a portion of the target has been digested as taught by Solstad and (2) attach linkers to the ends of target nucleic acids as taught by Shuber. One would be motivated to make the suggested modification as (1) an artisan in the field would recognize it be appropriate to deactivate a nucleic acid cleavage enzyme after performing its intended use to maximize product yield, (2) the amount of DNA reduced improves the quality of the sample for nucleic acid sequence analysis reactions as suggested by Solstad, see page 15 paragraph 2, and .

Claims 1, 2 and 4-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10081829 B1 in view of Solstad (WO 2016026574 A1) and Church (US 20190112599 A1; filed Apr. 13, 2016).
While claims 1, 2 and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over US 10081829 B1 in view of Solstad and Shuber, the claims are rejected on the ground of nonstatutory double patenting as being unpatentable over US 10081829 B1 in view of Solstad and Church.
Regarding claims 4-10, ‘829 claims 1-18 recite substantially all of the unprotected nucleic acids are digested and the first Cas endonuclease and the second Cas endonuclease complex are different.
‘829 claims 1-18 recite at least one protected nucleic acid comprises the target. 
‘829 claims 1-18 recite the first Cas endonuclease complex comprises a first Cas9 protein complexed with a first gRNA and the second Cas endonuclease complex comprises a second Cas9 protein complexed with a second gRNA. 
‘829 claims 1-18 recite at least one of the first Cas9 complex and the second Cas9 complex comprises a catalytically inactive Cas9 protein. 
‘829 claims 1-18 recite the detecting step comprises one selected from the group consisting of hybridization, spectrophotometry, sequencing, electrophoresis, amplification, fluorescence detection and chromatography.
Regarding claim 1 and 2, ‘829 claims 1-18 recite a method of detecting a nucleic acid using at least two Cas endonuclease gRNA complexes to protect the target nucleic acid, digesting unprotected nucleic acids with exonuclease and detecting at least one protected nucleic acid.

Solstad teaches conditions for exonuclease inactivation following exonuclease to selectively cleave a portion of target nucleic acids within a sample. See paragraphs spanning pages 14-15.
Church teaches ligating amplification and sequencing adapters to the ends of the targets. See Fig. 1B and paragraph [0023].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of ‘829 to (1) deactivate the exonuclease after a portion of the target has been digested as taught by Solstad and (2) attach adapters to the ends of target nucleic acids as taught by Church. One would be motivated to make the suggested modification as (1) an artisan in the field would recognize it be appropriate to deactivate a nucleic acid cleavage enzyme after performing its intended use to maximize product yield, (2) the amount of DNA reduced improves the quality of the sample for nucleic acid sequence analysis reactions as suggested by Solstad, see page 15 paragraph 2, and (3) the linkers attached to the ends of target nucleic acids can provide a means for amplification or sequencing as indicated by Church. 

Claims 1, 2 and 4-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10081829 B1 in view of Carpenter (WO 2016100955 A2; published June 23 2016 and cited on the 03/19/2021 IDS) and Shuber (US 20180356410 A1; filed on Jun. 13, 2017).
While claims 1, 2 and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over US 10081829 B1 in view of Solstad and Shuber, the claims are rejected on the ground of nonstatutory double patenting as being unpatentable over US 10081829 B1 in view of Carpenter and Shuber.
Regarding claims 4-10, ‘829 claims 1-18 recite substantially all of the unprotected nucleic acids are digested and the first Cas endonuclease and the second Cas endonuclease complex are different.
‘829 claims 1-18 recite at least one protected nucleic acid comprises the target.
‘829 claims 1-18 recite the first Cas endonuclease complex comprises a first Cas9 protein complexed with a first gRNA and the second Cas endonuclease complex comprises a second Cas9 protein complexed with a second gRNA.
‘829 claims 1-18 recite at least one of the first Cas9 complex and the second Cas9 complex comprises a catalytically inactive Cas9 protein. 
‘829 claims 1-18 recite the detecting step comprises one selected from the group consisting of hybridization, spectrophotometry, sequencing, electrophoresis, amplification, fluorescence detection and chromatography.
Regarding claim 1, and 2, ‘829 claims 1-18 recite a method of detecting a nucleic acid using at least two Cas endonuclease gRNA complexes to protect the target nucleic acid, digesting unprotected nucleic acids with exonuclease and detecting at least one protected nucleic acid.
‘829 claims do not recite (1) deactivating the exonuclease after at least a portion of the unprotected nucleic acid is digested and (2) adding linkers to the ends of the target nucleic acid.
Carpenter teaches methods of enrichment/depletion of nucleic acid targets using Cas endonuclease complexes and further teaches using exonuclease for digestion and deactivating the exonuclease via heat inactivation. See Example 6 paragraph [0252].
Shuber teaches adaptors (i.e., linkers) comprising primer sites or sequencing adaptors can be ligated to the ends of the protected targets. See paragraph [0039].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of ‘829 to (1) deactivate the exonuclease after a portion of the target has been digested as taught by Carpenter and (2) attach linkers to the ends of target nucleic acids 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEY O'SHEA whose telephone number is (571)270-5561. The examiner can normally be reached Mon. - Thurs. 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635